Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 2/3/2022 has been entered.  Claims 1, 7, 16 and 21 were amended.  Claims 2-6, 8-10, 13, 14, 18 and 20 were cancelled. New claims 23-26 were added.  Claims 1, 7, 11, 12, 15-17, 19 and 21-26 are pending.

Election/Restrictions
Applicant’s election without traverse of the nitrification inhibitor 2-(3,4-dimethyl-1H-pyrazol-l-yl)succinic acid and/or 2-(4,5-dimethyl-1H-pyrazol-l-yl)succinic acid and the urease inhibitor comprising a mixture of N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT) in the reply filed on 2/3/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020, 2/17/2020 and 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim fails to specify a method step in the process of enhancing use efficiency or urease inhibition.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 12, 15-17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nave et al. (US 2015/0148231; published May 28, 2015) in view of Li et al. (CN 102557814; published July 11, 2012).
Applicant’s Invention
Applicant claims a mixture comprising a nitrification inhibitor which is a potassium, sodium, magnesium or ammonium salt of 2-(3,4-dimethyl-1H-pyrazol-l-yl)succinic acid and/or 2-(4,5-dimethyl-1H-pyrazol-l-yl)succinic acid and the urease inhibitor comprising a mixture of N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT) where the ratio of nitrification inhibitor to urease inhibitor is 100:1 to 6.5:1.
Determination of the scope and the content of the prior art

(MPEP 2141.01)


	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Nave et al. do not teach potassium, sodium, magnesium or ammonium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid, however Nave et al. teach the compounds can be used in forms including salts.  It is for this reason that Li et al. is joined.  
Li et al. teach fertilizers comprising urease inhibitors, nitrification inhibitors, and a synergist potassium, sodium, ammonium and magnesium salts of polyaspartic acid (abstract).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Nave et al. and Li et al. both teach fertilizer formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nave et al. and Li et al. to include potassium, sodium, ammonium or magnesium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Nave et al. and Li et al. to further include these salts because Nave et al. teach that the compounds are used in salt form and Li et al. teach that fertilizers comprising urease inhibitors and nitrification inhibitors can include compounds with salts of potassium, sodium, ammonium and magnesium.  

Claim 19, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nave et al. (US 2015/0148231; published May 28, 2015).
Applicant’s Invention
Applicant claims a method of enhancing use efficiency of urea-containing fertilizer or for urease inhibition with and effective amount of a mixture comprising a nitrification inhibitor which is a potassium, sodium, magnesium or ammonium salt of 2-(3,4-dimethyl-1H-pyrazol-l-yl)succinic acid and/or 2-(4,5-dimethyl-1H-pyrazol-l-yl)succinic acid and the urease inhibitor comprising a mixture of N-(n-butyl)thiophosphoric acid triamide 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Nave et al. teach agricultural mixtures for reducing nitrous oxide and ammonia emission is soil comprising N-(n-butyl)thiophosphoric acid triamide (NBPT) and N-(n-butyl)thiophosphoric acid triamide (NPPT).  The formulations  include at least one strobilurin (B), at least one fertilizer (C) and nitrification inhibitor (D) selected from 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid [0068-90].  The components are formulated separately, applied simultaneously or subsequently [0096-100].  The components are added as ternary or quaternary mixtures in synergistically effective amounts [0101, 131].
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Li et al. teach fertilizers comprising urease inhibitors,  nitrification inhibitors, and a synergist potassium, sodium, ammonium and magnesium salts of polyaspartic acid (abstract).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Nave et al. and Li et al. both teach fertilizer formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nave et al. and Li et al. to include potassium, sodium, ammonium or magnesium salts of 2-(3,4,-dimethylpyrazol-1-yl)-succinic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Nave et al. and Li et al. to further include these salts because Nave et al. teach that the compounds are used in salt form and Li et al. teach that fertilizer comprising urease inhibitors and nitrification inhibitors can include compounds with salts of potassium, sodium, ammonium and magnesium.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/               Supervisory Patent Examiner, Art Unit 1617